J-S31022-21


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                       Appellee                :
                                               :
                v.                             :
                                               :
    DARRYL BROOKS                              :
                                               :
                       Appellant               :      No. 2355 EDA 2019

         Appeal from the Judgment of Sentence Entered August 1, 2019
             In the Court of Common Pleas of Philadelphia County
             Criminal Division at No(s): CP-51-CR-0005530-2017


BEFORE:      STABILE, J., KING, J., and PELLEGRINI, J.*

MEMORANDUM BY KING, J.:                                FILED JANUARY 5, 2022

        Appellant, Darryl Brooks, appeals from the judgment of sentence

entered in the Philadelphia County Court of Common Pleas, following his jury

trial convictions for possession of a controlled substance with intent to deliver

(“PWID”), persons not to possess firearms, firearms not to be carried without

a license, and carrying firearms in public in Philadelphia.1 We affirm.

        In its opinion, the trial court set forth the relevant facts of this case as

follows:

           On March 23, 2017, at approximately 8:40 in the evening,
           Philadelphia Highway Patrol Officer Brian Schneider and his
           partner, Officer Anthony Mooney, were patrolling the area
           of Germantown [Avenue] and Westmoreland [Street] in
____________________________________________


*   Retired Senior Judge assigned to the Superior Court.

1 35 P.S. § 780-113(a)(30), 18 Pa.C.S.A. §§ 6105(a)(1), 6106(a)(1), and
6108, respectively.
J-S31022-21


       North Philadelphia. Officer Schneider testified that, as a
       Highway Patrol officer, he is assigned to areas designated
       as “hot-spots” for violent crimes and drug activity. While on
       patrol on March 23, the officers were stopped at a red light
       when they noticed a tan Ford Taurus parked in the back of
       the Liberty Motel’s parking lot. As they pulled into the
       parking lot, … Appellant exited from the driver’s side and
       began walking around to the front of [the] vehicle. Officer
       Mooney approached … Appellant and asked him for his
       license, registration, and insurance.

       While Officer Mooney was talking to … Appellant, Officer
       Schneider approached the female passenger who was
       beginning to exit the vehicle and asked her to remain still.
       Using his flashlight, Officer Schneider looked into the vehicle
       through the driver’s side to determine whether anyone else
       was still inside. He noticed a silver firearm in a black holster
       on the driver’s side floor and signaled to Officer Mooney that
       there was a gun. At that time, Officer Mooney placed …
       Appellant in the back of the patrol car so that the officers
       could verify … Appellant’s identity and whether he had a
       permit to carry the firearm. The officers also ran the tag of
       the vehicle, and it [was] registered to a Jamar Brooks.
       While Officer Schneider recovered the firearm from the floor
       of the driver’s side, Officer Mooney went to speak with the
       female passenger, at which time she informed Officer
       Mooney that there was another handgun under the
       passenger’s side seat.

       Officer Schneider testified that while he was in the vehicle
       recovering the firearm on the floor of the driver’s side, he
       could smell the strong odor of marijuana. Officer Schneider
       proceeded to the vehicle’s back seat and noticed a black
       Nike drawstring bag on the back seat. Officer Schneider
       recovered from inside the bag two pill bottles containing
       about seven grams of crack cocaine, fourteen small jars
       containing marijuana, $268 in cash, and a piece of mail
       addressed to … Appellant.

       The mail not only had … Appellant’s name on it, but the
       address on the envelope matched the address that …
       Appellant had provided to the officers. After discovering the
       illegal narcotics in the bag, verifying … Appellant’s identity,
       and determining that he did not have a permit to carry the

                                    -2-
J-S31022-21


          firearms, … Appellant and the female passenger were
          arrested. [In] a search incident to arrest, Officer Schneider
          recovered an additional $1,132 in cash from … Appellant’s
          pocket.     Additionally, the firearms recovered from the
          vehicle were identified as a .25 caliber Phoenix Arms loaded
          with six live rounds and a .22 caliber Beretta with three live
          rounds.

(Trial Court Opinion, filed September 3, 2020, at 2-4) (internal citations to the

record omitted).

       On June 30, 2017, the Commonwealth filed a criminal information

charging Appellant with multiple offenses related to his possession of the

firearms and drugs. Appellant subsequently filed a pro se motion to suppress

the contraband, arguing that the police did not have “specific and articulable”

facts to suspect that Appellant was engaged in criminal activity at the time of

their interaction.2     (Suppression Motion, filed 5/15/18, at 1).    The court

conducted a suppression hearing on June 25, 2018. At the hearing, Officer

Schneider was the only witness to testify. Immediately following the hearing,

the court made an on-the-record statement of findings of fact and conclusions

of law. In pertinent part, the court concluded:

          Under these circumstances [the c]ourt finds that this
          [interaction] … started off as a mere encounter with the
          police officer acting to determine what [Appellant] and the
          female were doing in a secluded area of a high crime area
____________________________________________


2 Prior to filing his pro se motion, Appellant made multiple requests for the
appointment of new counsel. Ultimately, the court appointed new counsel. At
the suppression hearing, counsel adopted the arguments set forth in
Appellant’s pro se motion, reiterating that “the officers had no probable cause
or reasonable suspicion to stop and investigate….” (N.T. Suppression Hearing,
6/25/18, at 5).

                                           -3-
J-S31022-21


        in the parking lot, [then the officer] noticed in plain view the
        gun on the floor of the vehicle itself.

        [The c]ourt finds that the police officers acted reasonably
        under the circumstances and as a result [the c]ourt in
        accordance with the law of the Commonwealth of
        Pennsylvania will deny the motion to suppress.

(N.T. Suppression Hearing, 6/25/18, at 43).

     Appellant proceeded to trial, and a jury found him guilty of PWID and

multiple violations of the Uniform Firearms Act. On August 1, 2019, the court

sentenced Appellant to an aggregate term of ten (10) to twenty-six (26) years’

imprisonment. That same day, the court permitted trial counsel to withdraw

and appointed current counsel for any appeal.

     Appellant timely filed a notice of appeal on August 12, 2019. On August

23, 2019, the court ordered Appellant to file a Pa.R.A.P. 1925(b) concise

statement of errors complained of on appeal.           Appellant subsequently

complied.

     Appellant now raises three issues for our review:

        Did the [trial] court err in denying [Appellant’s] motion to
        suppress since the arresting officers “blocking in” of
        [Appellant’s] vehicle was unsupported by a reasonable
        suspicion or probable cause as was the officers’ subsequent
        detention of Appellant?

        Was the evidence adduced at trial insufficient to support the
        verdict in that the Commonwealth failed to establish
        constructive possession of the firearms and drugs in
        question since the Commonwealth’s evidence failed to
        establish any link between [Appellant] and the vehicle
        including the fact that [Appellant] had no keys to the
        vehicle, was not the legal owner of the vehicle in question,
        and was not the only occupant of the vehicle?

                                     -4-
J-S31022-21



         Was the verdict at trial against the weight of the evidence
         in that the Commonwealth failed to establish constructive
         possession of the firearms and drugs in question since the
         Commonwealth’s evidence failed to establish any link
         between [Appellant] and the vehicle including the fact that
         [Appellant] had no keys to the vehicle, was not the legal
         owner of the vehicle in question, and was not the only
         occupant of the vehicle?

(Appellant’s Brief at 3).

      In his first issue, Appellant contends that the officers “pulled into a

narrow driveway in front of [Appellant’s vehicle], blocking [Appellant’s]

egress….” (Id. at 11). Appellant maintains that “the blocking of the egress

of a suspect’s vehicle constitutes a seizure which must be supported by a

reasonable suspicion.” (Id.) Appellant insists that the officers did not possess

any facts that could have provided reasonable suspicion prior to blocking

Appellant’s vehicle. Appellant argues “he was simply sitting in his car which

was legally parked,” and the officers conducted an investigative detention

because “he was in a secluded place in a high crime area.” (Id. at 11, 12).

Under these circumstances, Appellant concludes that the officers did not

possess reasonable suspicion to support the investigative detention, and the

court should have granted his suppression motion. We disagree.

      We review the denial of a suppression motion as follows:

         Our standard of review in addressing a challenge to a trial
         court’s denial of a suppression motion is limited to
         determining whether the factual findings are supported by
         the record and whether the legal conclusions drawn from
         those facts are correct.


                                     -5-
J-S31022-21


             [W]e may consider only the evidence of the
             prosecution and so much of the evidence for the
             defense as remains uncontradicted when read in the
             context of the record as a whole. Where the record
             supports the findings of the suppression court, we are
             bound by those facts and may reverse only if the court
             erred in reaching its legal conclusions based upon the
             facts.

Commonwealth v. Williams, 941 A.2d 14, 26-27 (Pa.Super. 2008) (en

banc) (internal citations and quotation marks omitted).

      Contacts between the police and citizenry fall within three general

classifications:

         The first [level of interaction] is a “mere encounter” (or
         request for information) which need not be supported by
         any level of suspicion, but carries no official compulsion to
         stop or to respond. The second, an “investigative detention”
         must be supported by a reasonable suspicion; it subjects a
         suspect to a stop and a period of detention, but does not
         involve such coercive conditions as to constitute the
         functional equivalent of an arrest. Finally an arrest or
         “custodial detention” must be supported by probable cause.

Commonwealth v. Bryant, 866 A.2d 1143, 1146 (Pa.Super. 2005), appeal

denied, 583 Pa. 668, 876 A.2d 392 (2005) (quoting Commonwealth v.

Phinn, 761 A.2d 176, 181 (Pa.Super. 2000)).

      An “investigative detention” is interchangeably labeled as a “stop and

frisk” or a “Terry stop.”     Commonwealth v. Brame, 239 A.3d 1119

(Pa.Super. 2020), appeal denied, ___ Pa. ___, 251 A.3d 771 (2021).

         An investigative detention, unlike a mere encounter,
         constitutes a seizure of a person and thus activates the
         protections of Article 1, Section 8 of the Pennsylvania
         Constitution. To institute an investigative detention, an
         officer must have at least a reasonable suspicion that

                                     -6-
J-S31022-21


         criminal activity is afoot. Reasonable suspicion requires a
         finding that based on the available facts, a person of
         reasonable caution would believe the intrusion was
         appropriate.

                                  *    *    *

         Reasonable suspicion exists only where the officer is able to
         articulate specific observations which, in conjunction with
         reasonable inferences derived from those observations, led
         him reasonably to conclude, in light of his experience, that
         criminal activity was afoot and that the person he stopped
         was involved in that activity.

Commonwealth v. Jones, 874 A.2d 108, 116 (Pa.Super. 2005) (internal

citations omitted).

      “When initially evaluating the level of interaction between law

enforcement and a citizen to determine if a seizure occurred, ‘courts conduct

an objective examination of the totality of the surrounding circumstances.’”

Commonwealth v. Luczki, 212 A.3d 530, 543 (Pa.Super. 2019) (quoting

Commonwealth v. Lyles, 626 Pa. 343, 350, 97 A.3d 298, 302 (2014)).

         The totality-of-the-circumstances test is ultimately centered
         on whether the suspect has in some way been restrained by
         physical force or show of coercive authority. Under this test,
         no single factor controls the ultimate conclusion as to
         whether a seizure occurred—to guide the inquiry, the United
         States Supreme Court and this Court have employed an
         objective test entailing a determination of whether a
         reasonable person would have felt free to leave or otherwise
         terminate the encounter. [W]hat constitutes a restraint on
         liberty prompting a person to conclude that he is not free to
         “leave” will vary, not only with the particular police conduct
         at issue, but also with the setting in which the conduct
         occurs.

         This Court and the United States Supreme Court have
         repeatedly held a seizure does not occur where officers

                                      -7-
J-S31022-21


           merely approach a person in public and question the
           individual or request to see identification. Officers may
           request identification or question an individual so long as
           the officers do not convey a message that compliance with
           their requests is required. Although police may request a
           person’s identification, such individual still maintains the
           right to ignore the police and go about his business.

Id. (quoting Lyles, supra at 350-51, 97 A.3d at 302-03).

       Instantly,   Officer    Schneider,      a   twenty-one-year   veteran   of   the

Philadelphia Police Department, testified that he and Officer Mooney were on

a routine patrol when they “saw a vehicle parked on the side of the motel in

kind of a secluded area.” (N.T. Suppression Hearing at 13). The officers did

not see any other vehicles in the parking lot, and they decided to drive their

own vehicle into the parking lot. Officer Schneider described the scene as

follows:

           So we pulled up into the lot, Your Honor, facing the vehicle.
           The vehicle was actually facing outward, so we pulled up
           kind of front-to-front. [Appellant] exited the driver’s side of
           the vehicle, started walking away.

(Id. at 13-14).3

       Officer Mooney immediately asked Appellant for his driver’s license, the

vehicle’s registration, and proof of insurance.          While Officer Mooney spoke

with Appellant, Officer Schneider observed the female passenger attempting



____________________________________________


3 On cross-examination, the officer explained that the headlights on his vehicle
were illuminated as he drove into the parking lot. (See N.T. Suppression
Hearing at 19). Officer Schneider also confirmed that he “parked right in
front” of Appellant’s vehicle. (Id.)

                                           -8-
J-S31022-21


to exit the vehicle. Officer Schneider asked the passenger “to just remain still

for a minute.” (Id. at 14). Officer Schneider then approached the driver’s

side of the vehicle, pointed his flashlight inside, and observed the silver

firearm on the “[d]river’s side floor.” (Id. at 16).

      Under the totality of these circumstances, the officers’ initial interaction

with Appellant amounted to a mere encounter that did not require reasonable

suspicion.   See Luczki, supra; Bryant, supra.          Contrary to Appellant’s

argument, the record does not demonstrate that the officers positioned their

vehicle in such a way as to prevent Appellant’s vehicle from leaving. Absent

more information about the nature of the parking lot where the encounter

occurred, as well as the amount of space between both vehicles, the testimony

that the officers parked “front-to-front” does not necessarily mean that

Appellant’s vehicle was effectively “blocked in” to its parking space.

      Although Officer Mooney asked Appellant for identification, this fact

alone did not escalate the encounter into an investigative detention.        See

Luczki, supra. Rather, the record is devoid of additional facts that would

support a conclusion that Appellant was not free to leave. Officer Schneider

did not testify that the officers displayed weapons, physically touched

Appellant’s person, or otherwise compelled compliance with the request for

identification. The mere encounter escalated into an investigative detention

only after Officer Schneider discovered the firearm in plain view on the floor

of the vehicle. See Jones, supra. Considering the applicable standard of


                                      -9-
J-S31022-21


review and the relevant case law, we cannot say that the court committed an

error in denying Appellant’s suppression motion.           See Williams, supra.

Therefore, Appellant is not entitled to relief on his first claim.

        In his second issue, Appellant asserts that he “was never in physical

possession of the firearms or drugs,” and the Commonwealth needed to prove

that he constructively possessed this contraband. (Appellant’s Brief at 12).

Appellant emphasizes that: 1) the officers recovered the contraband from a

vehicle that was not registered to Appellant; 2) there was no testimony that

the firearm recovered from the driver’s side of the vehicle was visible to the

person sitting in the driver’s seat; and 3) there was no testimony that the

black bag on the back seat was visible to the person sitting in the driver’s

seat.    Further, Appellant argues that the firearms and drugs were equally

accessible to the female passenger in the vehicle. Based upon the foregoing,

Appellant    concludes     that    the    Commonwealth    failed   to   establish   his

constructive    possession    of    the    contraband,   and   insufficient   evidence

supported his convictions. We disagree.

        In reviewing a challenge to the sufficiency of the evidence, our standard

of review is as follows:

           As a general matter, our standard of review of sufficiency
           claims requires that we evaluate the record in the light most
           favorable to the verdict winner giving the prosecution the
           benefit of all reasonable inferences to be drawn from the
           evidence. Evidence will be deemed sufficient to support the
           verdict when it establishes each material element of the
           crime charged and the commission thereof by the accused,
           beyond a reasonable doubt.              Nevertheless, the

                                          - 10 -
J-S31022-21


          Commonwealth need not establish guilt to a mathematical
          certainty. Any doubt about the defendant’s guilt is to be
          resolved by the fact finder unless the evidence is so weak
          and inconclusive that, as a matter of law, no probability of
          fact can be drawn from the combined circumstances.

          The Commonwealth may sustain its burden by means of
          wholly circumstantial evidence. Accordingly, [t]he fact that
          the evidence establishing a defendant’s participation in a
          crime is circumstantial does not preclude a conviction where
          the evidence coupled with the reasonable inferences drawn
          therefrom overcomes the presumption of innocence.
          Significantly, we may not substitute our judgment for that
          of the fact finder; thus, so long as the evidence adduced,
          accepted in the light most favorable to the Commonwealth,
          demonstrates the respective elements of a defendant’s
          crimes beyond a reasonable doubt, the appellant’s
          convictions will be upheld.

Commonwealth v. Sebolka, 205 A.3d 329, 336-37 (Pa.Super. 2019)

(quoting Commonwealth v. Franklin, 69 A.3d 719, 722-23 (Pa.Super.

2013)).

     The offense of PWID is defined by statute as follows:

          § 780-113. Prohibited acts; penalties

             (a) The following acts and the causing thereof within
          the Commonwealth are hereby prohibited:

                                  *     *      *

                   (30) Except as authorized by this act, the
            manufacture, delivery, or possession with intent to
            manufacture or deliver, a controlled substance by a
            person not registered under this act, or a practitioner not
            registered or licensed by the appropriate State board, or
            knowingly creating, delivering or possessing with intent
            to deliver, a counterfeit controlled substance.

35 P.S. § 780-113(a)(30).


                                      - 11 -
J-S31022-21


     Further, the Uniform Firearms Act provides, in relevant part, as follows:

        § 6105. Persons not to possess, use, manufacture,
             control, sell or transfer firearms

           (a)   Offense defined.—

                 (1) A person who has been convicted of an
           offense enumerated in subsection (b), within or without
           this Commonwealth, regardless of the length of sentence
           or whose conduct meets the criteria in subsection (c)
           shall not possess, use, control, sell, transfer or
           manufacture or obtain a license to possess, use, control,
           sell, transfer or manufacture a firearm in this
           Commonwealth.

                                 *     *      *

        § 6106. Firearms not to be carried without a license

           (a)   Offense defined.—

                (1) Except as provided in paragraph (2), any
           person who carries a firearm in any vehicle or any person
           who carries a firearm concealed on or about his person,
           except in his place of abode or fixed place of business,
           without a valid and lawfully issued license under this
           chapter commits a felony of the third degree.

                                 *     *      *

        § 6108. Carrying firearms on public streets or public
             property in Philadelphia

           No person shall carry a firearm, rifle or shotgun at any
        time upon the public streets or upon any public property in
        a city of the first class unless:

           (1)   such person is licensed to carry a firearm; or

           (2) such person is exempt from licensing under section
        6106(b) of this title (relating to firearms not to be carried
        without a license).


                                     - 12 -
J-S31022-21


18 Pa.C.S.A. §§ 6105(a)(1), 6106(a)(1), and 6108.

      “When contraband is not found on the defendant’s person, the

Commonwealth must establish constructive possession…” Jones, supra at

121. “Constructive possession is the ability to exercise conscious control or

dominion over the illegal substance and the intent to exercise that control.

Id.   “The intent to exercise conscious dominion can be inferred from the

totality of the circumstances.” Id. “Constructive possession may be found in

one or more actors where the item in issue is in an area of joint control and

equal access.” Commonwealth v. Valette, 531 Pa. 384, 388, 613 A.2d 548,

550 (1992).

         It is well established that, as with any other element of a
         crime, constructive possession may be proven by
         circumstantial     evidence.      In   other   words,   the
         Commonwealth must establish facts from which the trier of
         fact can reasonably infer that the defendant exercised
         dominion and control over the contraband at issue.

Commonwealth v. Parrish, 191 A.3d 31, 36-37 (Pa.Super. 2018), appeal

denied, 651 Pa. 10, 202 A.3d 42 (2019) (internal citations and quotation

marks omitted).

      Instantly, the trial court evaluated the evidence and determined that

the Commonwealth had demonstrated Appellant’s constructive possession of

the contraband:

         The jury heard ample evidence by the arresting officers,
         both of whom testified to having witnessed … Appellant exit
         from the driver’s side of the vehicle upon the officers pulling
         into the parking lot. One of the firearms recovered was in
         plain view on the floor of the driver’s side of the vehicle,

                                     - 13 -
J-S31022-21


         where … Appellant had exited. Additionally, the bag located
         on the back seat of the vehicle, which contained the illegal
         narcotics, also contained a piece of mail addressed to …
         Appellant at the exact address he had provided to the
         officers as his place of residence. The fact that … Appellant
         was not the only person in the vehicle does not bar the trier
         of fact [from] finding … Appellant in constructive possession
         of the firearms and narcotics.

(Trial Court Opinion at 9).

      Viewing this evidence in the light most favorable to the Commonwealth

as verdict winner, sufficient evidence supported Appellant’s convictions. See

Sebolka, supra. Despite Appellant’s arguments to the contrary, constructive

possession may be found in one or more actors where the contraband is in an

area of joint control and equal access. See Valette, supra. Under the totality

of these circumstances, the Commonwealth demonstrated Appellant’s

conscious control or dominion over the contraband.        See Jones, supra.

Consequently, Appellant is not entitled to relief on his second claim.

      In his third issue, Appellant argues that his convictions were against the

weight of the evidence. Nevertheless, Appellant failed to raise any objection

to the weight of the evidence in the trial court. Therefore, Appellant’s claim

is waived. See Pa.R.Crim.P. 607(A) (stating that defendant must raise weight

claim with trial judge in first instance). See also Commonwealth v. Cox,

231 A.3d 1011, 1018 (Pa.Super. 2020) (stating weight challenge must be

preserved either in post-sentence motion, written motion before sentencing,

or orally prior to sentencing; appellant’s failure to avail himself of any of




                                    - 14 -
J-S31022-21


prescribed methods for presenting weight issue to trial court constitutes

waiver of that claim). Accordingly, we affirm the judgment of sentence.

     Judgment of sentence affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 1/05/2022




                                   - 15 -